Hall, Judge,
to the defendant’s counsel. The plaintiff says, that you have not stated in the plea in bar, that the facts therein relied upon are contrary to or have any connection with the laws of Connecticut.
Hubbard. If we have stated the necessary facts, it is not incumbent on us to state the law. We consider the law as resulting from those facts.
We can shew the case of the Duchess of Suffolk's will, tried both in France and England. Tfte ioreign law was not pleaded in that case. In no case has the law of a foreign country been pleaded.
Daniel Buck, for the plaintiff.
Titus Hutchinson and J. Hatch Hubbardfor defendant.
Hall, Judge,
In a plea in bar to debt upon a foreign judgment, I hold it necessary to aver at least that the .judgment was obtained against the law of the country where such judgment was rendered. The facts disclosed in the present plea are not averred to be against any law.
Chief Judge.
I am in opinion with Judge Hall.
Smith, Judge.
I am not settled in my opinion.
Plea in bar insufficient, liesponcleas ouster awarded.